Roxanne K. Beilly, P.A. ATTORNEY-AT-LAW TH STREET FORT LAUDERDALE, FLORIDA 33301 Roxanne K. Beilly* Telephone: (954) 632-3181 * Admitted in FL rbeilly@gmail.com July 24, 2014 “CORRES” Securities and Exchange Commission treet N.E. Washington, D.C.20549 Attention: William H. Thompson, Accounting Branch Chief Re: OmniComm Systems, Inc. (the “Company”) Form 10-K for Fiscal Year Ended December 31, 2013 Filed March 31, 2014 File No. 0-25203 Dear Mr. Thompson: This will confirm the discussion with Scott Stringer today relative to an extension of the Company’s response date for the above filing until August 22, 2014. Thank you for your courtesy in this matter. Sincerely yours, /s/Roxanne K. Beilly Roxanne K. Beilly Cc:OmniComm Systems, Inc.
